--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.7
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXHIBIT D


FORM OF ESCROW AGREEMENT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

ESCROW AGREEMENT


ESCROW AGREEMENT dated as of this 23rd day of March, 2007, by and among nCOAT
Inc., formerly Tylerstone Ventures Corporation., a Delaware corporation (the
“Company”), AMERICAN STOCK TRANSFER & TRUST COMPANY, a financial institution
chartered under the laws of the State of New York (the “Agent”) and Knight
Capital Markets, LLC, a Delaware limited liability company (the “Placement
Agent”). All capitalized terms not herein defined shall have the meaning
ascribed to them in that certain Securities Purchase Agreement dated as of
________, 2007, as amended or supplemented from time to time, including all
attachments, schedules and exhibits thereto (the “Purchase Agreement”).


W I T N E S S E T H:


WHEREAS, pursuant to the terms of the Documents, the Company desires to sell
(the “Offering”) a maximum of, in the aggregate, $15,500,000 of securities
(“Securities”) of the Company; and
 
WHEREAS, the Offering will commence immediately and will terminate on the
earlier to occur of: (i) the sale of all of the Securities; and (ii) May 15,
2007, (the “Termination Date”); and
 
WHEREAS, the Company and Placement Agent desire to establish an escrow account
with the Agent into which the Placement Agent shall instruct purchasers in the
Offering (the “Purchasers”) to deposit checks and other instruments for the
payment of money made payable to the order of “American Stock Transfer & Trust
Company as Escrow Agent - nCOAT Inc.” and Agent is willing to accept said checks
and other instruments for the payment of money in accordance with the terms
hereinafter set forth; and
 
WHEREAS, each of the Company and Placement Agent, severally and not jointly,
represents and warrants to the Agent that it has not stated to any individual or
entity that the Agent’s duties will include anything other than those duties
stated in this Agreement; and
 
WHEREAS, proceeds received from subscriptions for the Securities shall be held
in escrow by the Agent pending a Closing.


NOW, THEREFORE, in consideration of the mutual promises herein contained and
intending to be legally bound, the parties hereby agree as follows:


1.   Appointment of Agent. The Company hereby appoints the Agent as escrow agent
in accordance with the terms and conditions set forth herein, and the Agent
hereby accepts such appointment.




 
 

--------------------------------------------------------------------------------

 


2.   Delivery of Subscription Proceeds. All checks, drafts, or other instruments
or wire transfer funds received from Purchasers as payment for the Securities
will be delivered by the Company to the Agent, made payable to “American Stock
Transfer & Trust Company, as Escrow Agent - nCOAT, Inc.” The Company or the
Placement Agent will provide the Agent with a chart setting forth, as to each
Purchaser, his name, address, social security number or employer identification
number, amount of Securities purchased, and the amount paid in connection with
such purchase. The Agent is hereby empowered on behalf of the Company to endorse
and collect all checks, drafts, wire funds transfers, promissory notes or other
instruments received on account of purchases of the Securities.


3.   Agent to Hold and Disburse Funds. The Agent will hold in a special
non-interest bearing account established for the benefit of the Company and
disburse all funds received by it pursuant to the terms of this Escrow Agreement
(“Escrow Funds”), as follows:


3.1       In the event that the Company and Placement Agent advise the Agent in
writing that the Offering has been terminated, the Agent shall promptly return
the funds paid by each Purchaser to said Purchaser without interest, penalty or
deduction.
 
3.2       The Agent shall, upon receipt of written instructions, in form and
substance satisfactory to the Agent, received from the Company and Placement
Agent, pay the Escrow Funds in accordance with such written instructions, such
payment or payments to be made by wire transfer within one (1) business day of
receipt of such written instructions, provided that the Company’s counsel has
confirmed in writing that all conditions for the release of the Escrow Funds
have been met and that the securities have been issued and will be delivered to
the Purchasers within two (2) business days of the Closing.
 
3.3       If by 3:00 p.m. New York City time on the Termination Date, the Agent
has not received written instructions from the Company and Placement Agent
regarding the disbursement of the Escrow Funds, then the Agent shall promptly
return the Escrow Funds to the Purchasers without interest or offset. The Escrow
Funds returned to each Purchaser shall be free and clear of any and all claims
of the Agent.
 
3.4       Following the distribution of the Escrow Funds by the Agent in
accordance with Section 3.2 through the Termination Date, the Agent shall from
time to time distribute any additional Escrow Funds, by wire transfer or bank
check, in accordance with written instructions received from the Placement Agent
and the Company in form and substance satisfactory to the Agent.
 
3.5       The Escrow Agent shall not be required to pay any uncollected funds or
any funds that are not available for withdrawal.
 



 
4.
Exculpation and Indemnification of Agent.





 
 

--------------------------------------------------------------------------------

 


4.1       The Agent shall have no duties or responsibilities other than those
expressly set forth herein. The Agent shall have no duty to enforce any
obligation of any person to make any payment or delivery, or to direct or cause
any payment or delivery to be made, or to enforce any obligation of any person
to perform any other act. The Agent shall be under no liability to the other
parties hereto or to anyone else by reason of any failure on the part of any
party hereto or any maker, guarantor, endorser or other signatory of any
document or any other person to perform such person’s obligations under any such
document. Except for amendments to this Agreement referred to below, and except
for instructions given to the Agent by the Company and the Placement Agent
relating to the funds deposited with the Agent under this Agreement, the Agent
shall not be obligated to recognize any agreement between any and all of the
persons referred to herein, notwithstanding that references thereto may be made
herein and whether or not it has knowledge thereof.


4.2       The Agent shall not be liable to the Company or to anyone else for any
action taken or omitted by it, or any action suffered by it to be taken or
omitted, in good faith and in the exercise of its own best judgment, except for
its willful misconduct and gross negligence. The Agent may rely conclusively and
shall be protected in acting upon any order, notice, demand, certificate,
opinion or advice of counsel (including counsel chosen by the Agent), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained), which is believed by
the Agent to be genuine and to be signed or presented by the proper person or
persons. The Agent shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement or any of the terms
thereof, unless evidenced by a writing delivered to the Agent signed by the
proper party or parties and, if the duties or rights of the Agent are affected,
unless it shall give its prior written consent thereto.


4.3       The Agent shall not be responsible for the sufficiency or accuracy of
the form of, or the execution, validity, value or genuineness of, any document
or property received, held or delivered by it hereunder, or of any signature or
endorsement thereon, or for any lack of endorsement thereon, or for any
description therein; nor shall the Agent be responsible or liable to the other
parties hereto or to anyone else in any respect on account of the identity,
authority or rights of the persons executing or delivering or purporting to
execute or deliver any document or property or this Agreement. The Agent shall
have no responsibility with respect to the use or application of any funds or
other property paid or delivered by the Agent pursuant to the provisions hereof.
The Agent shall not be liable to the Company or to anyone else for any loss
which may be incurred by reason of any investment of any monies which it holds
hereunder provided the Agent has complied with the provisions of Section 3.2
hereunder.


4.4       The Agent shall have the right to assume in the absence of written
notice to the contrary from the proper person or persons that a fact or an event
by reason of which an action would or might be taken by the Agent does not exist
or has not occurred, without incurring liability to the other parties hereto or
to anyone else for any action taken or omitted, or any action suffered by it to
be taken or omitted, in good faith and in the exercise of its own best judgment,
in reliance upon such assumption.


4.5       To the extent that the Agent becomes liable for the payment of taxes,
including withholding taxes, in respect of income derived from the investment of
funds held hereunder or any payment made hereunder, the Agent may pay such
taxes. The Agent shall be indemnified and held harmless against any liability
for taxes and for any penalties or interest in respect of taxes, on such
investment income or payments in the manner provided in Section 4.6.




 
 

--------------------------------------------------------------------------------

 


4.6       The Agent will be indemnified and held harmless by the Company from
and against any and all expenses, including reasonable counsel fees and
disbursements, or loss suffered by the Agent in connection with any action, suit
or other proceeding involving any claim, or in connection with any claim or
demand, which in any way, directly or indirectly, arises out of or relates to
this Agreement, the services of the Agent hereunder, the monies or other
property held by it hereunder or any income earned from investment of such
monies, except for the Escrow Agent’s gross negligence or misconduct. Promptly
after the receipt by the Agent or notice of any demand or claim or the
commencement of any action, suit or proceeding, the Agent shall, if a claim in
respect thereof is to be made against the Company, notify the Company thereof in
writing, but the failure by the Agent to give such notice shall not relieve the
Company from any liability which the Company may have to the Agent hereunder.


4.7       For the purposes hereof, the term “expense or loss” shall include all
amounts paid or payable to satisfy any claim, demand or liability, or in
settlement of any claim, demand, action, suit or proceeding settled with the
express written consent of the Agent, and all costs and expenses, including, but
not limited to, reasonable counsel fees and disbursements, paid or incurred in
investigating or defending against any such claim, demand, action, suit or
proceeding.



 
5.
Termination of Agreement and Resignation of Agent.



5.1       This Escrow Agreement shall terminate on the final disposition of the
monies and property held in escrow hereunder, provided that the rights of the
Agent and the obligations of the other parties hereto under Sections 4 and 7
shall survive the termination hereof.


5.2       The Agent may resign at any time and be discharged from its duties as
Agent hereunder by giving the Company and the Placement Agent at least 30 days
notice thereof. As soon as practicable after its resignation, the Agent shall
turn over to a successor escrow agent appointed by the Company all monies and
property held hereunder upon presentation of the document appointing the new
escrow agent and its acceptance thereof. If no new Agent is so appointed within
the 60-day period following such notice of resignation, the Agent may deposit
the aforesaid monies and property with any court it deems appropriate.



 
6.
Form of Payments by Agent.



6.1       Any payments by the Agent to Purchasers or to persons other than the
Company pursuant to the terms of this Agreement shall be made by check or wire
transfer, payable to the order of each respective subscriber or other person.




 
 

--------------------------------------------------------------------------------

 


6.2       All amounts referred to herein are expressed in United States Dollars
and all payments by the Agent shall be made in such dollars.


7.   Compensation of Agent. For services rendered, the Agent shall receive as
compensation $5,000, $2,500 of which shall be paid by the Company promptly
following the signing of this Agreement and the remaining $2,500 to be paid on
the date that the Escrow Funds are released to the Company. The Agent shall also
be entitled to reimbursement from the Company for all expenses paid or incurred
by it in the administration of its duties hereunder, including, but not limited
to, all counsel, advisors’ and Agents’ fees and disbursements and all reasonable
taxes or other governmental charges. It is anticipated that such disbursement
shall not exceed $500.00 barring any unforeseen circumstances.


8.   Notices. All notices, requests, demands and other communications provided
for herein shall be in writing, shall be delivered by hand or by first-class
mail, shall be deemed given when received and shall be addressed to the parties
hereto at their respective addresses listed below or to such other persons or
addresses as the relevant party shall designate as to itself from time to time
in writing delivered in like manner.


If to the Company:


nCOAT, Inc.
7237 Pace Drive
Whitsett, NC 27377
Telephone: (336) 447-2000
Facsimile: (336) 447-2020
Attention:


With a copy to:


Durham Jones & Pinegar
111 East Broadway, Suite 900
Salt Lake City, Utah 84111
Telephone: (801) 415-3000
Facsimile: (801) 415-3500
Attention: Jeffery M. Jones, Esq.


If to the Agent:


American Stock Transfer & Trust Company 
59 Maiden Lane—Plaza Level  
New York, New York 10038
Attention: Herb Lemmer
Tel. # (212) 936-5100
Fax # (718) 234-5001




 
 

--------------------------------------------------------------------------------

 


If to the Placement Agent:


Knight Capital Markets, LLC
100 Manhattanville Road
Purchase, New York 10577
Attention: Joshua Jedwab, Director - Legal & Compliance Dept.
Phone: (914) 251-5811
Fax: (914) 251-5812


With a Copy to:


Richardson & Patel, LLP
The Chrysler Building
405 Lexington Avenue
New York, New York 10174
Phone: (212) 907-6686
Facsimile: (212) 907-6687
Attention: Jody Samuels, Esq.




9.   Further Assurances: From time to time on and after the date hereof, the
Company shall deliver or cause to be delivered to the Agent such further
documents and instruments and shall do and cause to be done such further acts as
the Agent shall reasonably request (it being understood that the Agent shall
have no obligation to make any such request) to carry out more effectively the
provisions and purposes of this Agreement, to evidence compliance herewith or to
assure itself that it is protected in acting hereunder.


10.       Consent to Service of Process. Each of the Company and the Placement
Agent hereby irrevocably consents to the jurisdiction of the courts of the State
of New York and of any federal court located in such State in connection with
any action, suit or other proceeding arising out of or relating to this
Agreement or any action taken or omitted hereunder, and waives personal service
of any summons, complaint or other process and agrees that the service thereof
may be made by certified or registered mail directed to each of the Company and
the Placement Agent at its address for purposes of notices hereunder.



 
11.
Miscellaneous.



11.1     This Agreement shall be construed without regard to any presumption or
other rule requiring construction against the party causing such instrument to
be drafted. The terms “hereby”, “hereof”, “hereto”, “hereunder” and any similar
terms, as used in this Agreement, refer to the Agreement in its entirety and not
only to the particular portion of this Agreement where the term is used. The
word “person” shall mean any natural person, partnership, company, government
and any other form of business or legal entity. All words or terms used in this
Agreement, regardless of the number or gender, in which they are used, shall be
deemed to include any other number and any other gender as the context may
require. This Agreement shall not be admissible in evidence to construe the
provisions of any prior agreement.




 
 

--------------------------------------------------------------------------------

 


11.2     Succession and Assignment. This Agreement and the rights and
obligations hereunder of the Company may be assigned by the Company only to a
successor to the Company’s entire business. This Agreement and the rights and
obligations hereunder of the Agent may be assigned by the Agent only to a
successor to its entire business. This Agreement shall be binding upon and inure
to the benefit of each party’s respective successors, heirs and permitted
assigns. Except as set forth in Section 12 below, no other person shall acquire
or have any rights under or by virtue of this Agreement. This Agreement may not
be changed orally or modified, amended or supplemented without an express
written agreement executed by the Agent, the Company and the Placement Agent.
This Agreement is intended to be for the sole benefit of the parties hereto, and
(subject to the provisions of this Section 11.2) their respective successors,
heirs and assigns, and none of the provisions of this Agreement are intended to
be, nor shall they be construed to be, for the benefit of any third person.


11.3     Amendments and Waivers. This Agreement may be amended only with the
written consent of the Agent, the Company and the Placement Agent. No waiver of
any right or remedy hereunder shall be valid unless the same shall be in writing
and signed by the party giving such waiver. No waiver by any party with respect
to any condition, default or breach of covenant hereunder shall be deemed to
extend to any prior or subsequent condition, default or breach of covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.


11.4     Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York. The representations
and warranties contained in this Agreement shall survive the execution and
delivery hereof and any investigations made by any party. The headings in this
Agreement are for purposes of reference only and shall not limit or otherwise
affect any of the terms hereof.


12.       Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original as
against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument. This Agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signature of all of the parties reflected hereon as the
signatures.


IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the day and year first above written.



 
AMERICAN STOCK TRANSFER & TRUST COMPANY
             
By:
_________________________________ 
   
Name:
   
Title:

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
nCOAT INC.
       
By:
_________________________________
   
Name:
   
Title:
             
KNIGHT CAPITAL MARKETS, LLC
       
By:
_________________________________
   
Name:
   
Title:






 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 